DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group II, claims 11-13, in the reply filed on 06 June 2022 is acknowledged.  The traversal is on the ground(s) that burden is lacking. This argument is persuasive with respect to Group I, claims 1-10 and 15-17. Elected claim 13 includes all of the limitations of claim 8, which in turn includes all of the limitations of claim 1. The only method step in claim 13 is directed to peeling the carrier film. Accordingly, Group I has been rejoined. The argument is not persuasive with respect to Group III. The composition of claim 14 is not limited to the preamble intended use of a polarizing plate protective layer. Accordingly, different text and classification searching is required for non-elected Group III. Additionally, given that the composition may be used for various other purposes such as a generic coating or adhesive composition useful outside of the polarizer art, it is likely that divergent prior art would be required to address Group III, resulting in a serious prosecution burden in addition to the above noted serious search burden.
The requirement is still deemed proper and is therefore made FINAL.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Additional claim limitations which are being interpreted under 35 USC 112(f) may be included here at the examiner’s discretion for clarity of the claim interpretation. Such claim limitations are:
i.	Claim 11, “pair of pressurization means”, which has been interpreted as a pair of rollers, and equivalents thereof. See Applicant’s published application (paragraph 187; Figure 4).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 9 is objected to because of the following informalities. Appropriate correction is required.
	Regarding claim 9, a period is required at the end of the claim. See MPEP 608.01(m). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13 and 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, lines 7 and 11, and claims 3-4 and 16, it is unclear how “type” affects the scope of “bisphenol F-type epoxy compound”. One having ordinary skill in the art would have no way to determine which compounds fall within the scope of this terminology because this terminology does not have a clear definition in the epoxy resin art. Moreover, paragraphs 72-77 give examples of this compound, but do not require a particular clear definition of “bisphenol F-type epoxy compound”.
	Regarding claim 11, line 11, the recitation of “each surface” of the carrier film and the protective film raises issues of clarity. First, each of these films has two opposing surfaces, and therefore it is unclear which surfaces are being referenced. Additionally, there is no clear requirement that the carrier film and protective film are outer layers, and even if there were such a requirement, it is not clear that “each surface” is referring to the respective outer surfaces of the carrier film and the protective film. Moreover, to the extent that “each surface” is attempting to reference previously recited surfaces, these surfaces are not previously recited and thus “each surface” appears to lack proper antecedent basis. The examiner suggests more clearly introducing and referencing the intended surfaces.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Choi’811 (KR 2016-0037811 A, referencing attached machine translation) in view of Sakamoto (EP 2468835 A1).
	Regarding claim 1, Choi’811 teaches a polarizing plate comprising a polarizer (Abstract); a bonding agent layer and a protective film sequentially provided on one surface of the polarizer (Figure 3; paragraphs 93-95); and a protective layer which is directly attached to the other surface of the polarizer (Figure 3; paragraph 90), wherein the protective layer is a resin layer comprising an active energy ray curable composition comprising a bisphenol F-type epoxy compound (paragraphs 9 and 80), an oxetane compound (paragraph 83), and an epoxy compound which does not contain an aromatic ring, or a cured product thereof (paragraphs 37-79; Formulas 1-10). Choi’811 teaches the combined bisphenol F epoxy and non-aromatic epoxy are 40-80 wt% of the composition, the ratio of non-aromatic epoxy to bisphenol F epoxy is 1:1 to 3:1, and the oxetane is 10-50 wt% of the composition (paragraphs 36 and 81-82). Converting to parts per hundred non-aromatic epoxy yields about 33-100 parts bisphenol F epoxy per 100 parts non-aromatic epoxy and about 16-250 parts oxetane per 100 parts non-aromatic epoxy over the ranges taught by Choi’811. For example at 60 wt% epoxy, a 3:1 ratio of non-aromatic epoxy to bisphenol F epoxy and 30% oxetane, there is about 33 parts bisphenol F epoxy per 100 parts non-aromatic epoxy and about 67 parts oxetane per 100 parts non-aromatic epoxy. It is noted that a claimed range which overlaps, lies within, or is near a prior art range establishes a prima facie case of obviousness for using values in the claimed range. See MPEP 2144.05.
	Choi’811 differs from claim 1 in that:
i.	Choi’811 does not teach the protective layer comprises a polyol compound in an amount of 1 to 20 parts by weight of the polyol compound based on 100 parts by weight of the epoxy compound which does not contain an aromatic ring.
	(i)	The composition of Choi’811 is adhered to a polarizer such as a polyvinyl alcohol film polarizer (paragraph 27). Sakamoto teaches a similar composition for adhesion to a polyvinyl alcohol film polarizer, the composition including bisphenol F epoxy, non-aromatic epoxy and oxetane (paragraphs 37-45,  74-75, 97-106 and 159). Sakamoto additionally provides a polyol in the composition, which enhances flexibility and reduces cracking under thermal stress (paragraphs 7, 12-15). Sakamoto provides the in an amount of 0.05 to 3 wt% of the composition (Abstract), which falls well within the claimed range when converted to parts per 100 parts non-aromatic epoxy over the ranges taught by Choi’811. Moreover, Sakamoto provides the polyol to enhance flexibility and reduce cracking, and accordingly one of ordinary skill in the art would have selected an appropriate amount of polyol in the claimed range as a matter of routine experimentation to suitably provide these advantages. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide these limitations in Choi’811 because one of ordinary skill in the art would have been motivated to enhance flexibility and reduce cracking in accordance with the teachings of Sakamoto and to provide an amount of polyol in the claimed range as suggested by the teachings of Sakamoto or as a matter of routine experimentation for the reasons provided above.
	Regarding claims 2 and 15, like Applicant, Choi’811 suggests a polyvinyl alcohol polarizer (paragraph 27). As applied above, the protective layer of the modified polarizing plate of Choi’811 has a substantially similar composition to that disclosed by Applicant. Accordingly, it is reasonable to expect that similar bonding strengths are achieved. Moreover, Choi’811 explains that the composition has excellent adhesion to the polarizer in excess of 1.5N/2cm (paragraph 34). Similarly, Sakamoto achieves high bonding strength to polyvinyl alcohol polarizers (paragraph 12 and 159). Accordingly, it also would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to achieve a bond strength in the claimed range because one of ordinary skill in the art would have been motivated to provide a sufficiently high bond strength as a matter of routine experimentation in view of the above noted teachings of Choi’811 and/or Sakamoto.
	Regarding claims 3-4 and 16, Choi’811 teaches bisphenol F epoxy (paragraphs and 80). Sakamoto suggests bisphenol F diglycidyl ether as a suitable bisphenol F epoxy. See Sakamoto (paragraph 75). Bisphenol F diglycidyl ether has these claimed properties. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide these limitations in Choi’811 because one of ordinary skill in the art would have been motivated to use a known suitable bisphenol F epoxy such as bisphenol F diglycidyl ether, as evidenced by Sakamoto, such epoxy having the claimed properties.
	Regarding claim 5, Choi’811 clearly teaches 3-15 µm, preferably 3-10 µm or 5-8 µm (paragraph 91). It is noted that a claimed range which overlaps, lies within, or is near a prior art range establishes a prima facie case of obviousness for using values in the claimed range. See MPEP 2144.05.
	Regarding claims 6 and 17, Choi’811 90°C or higher, 90-200°C or 90-150°C (paragraph 89). It is noted that a claimed range which overlaps, lies within, or is near a prior art range establishes a prima facie case of obviousness for using values in the claimed range. See MPEP 2144.05.
	Regarding claim 7, Choi’811 teaches this limitation (paragraph 27).

Claims 8-9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Choi’811 in view of Sakamoto as applied to claims 1-7 and 15-17 above, and further in view of Seo (KR 10-0938342 B1, referencing attached machine translation).
	Regarding claim 8, Choi’811 does not recite providing an outer surface of the protective layer with a carrier film. In a similar product, Seo suggests providing a carrier film on a protective layer to serve as a support when applying the protective layer in order to prevent a breakage problem (page 2, lines 12-36). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide this additional limitation in Choi’811 because one of ordinary skill in the art would have been motivated to achieve the above noted advantages in accordance with the teachings of Seo.
	Regarding claim 9, it is clear from Seo that the carrier film is peeled off to provide the desired polarizing plate (page 2, lines 1-2 and 17-18). Additionally the carrier film may have a silicone base layer to facilitate separation (page 2, lines 32-36). Naturally, any carrier film remaining on the polarizing plate would be undesirable, and thus one having ordinary skill in the art would clearly have been motivated to entirely remove the carrier film, thus satisfying this limitation.
	Claim 13 is satisfied for the reasons provided above. It is clear from Seo that the carrier film is peeled off to provide the desired polarizing plate (page 2, lines 1-2 and 17-18).

Claim 10 rejected under 35 U.S.C. 103 as being unpatentable over Choi’811 in view of Sakamoto and Seo as applied to claims 8-9 and 13 above, and further in view of Cho’170 (US 2016/0229170).
	Regarding claim 10, while Seo separates the carrier film, Seo does not recite a particle peel strength of the carrier film. Cho’170 indicates that a process film which is stripped from a polarizing plate should have a peel strength of less than 1 N to avoid any damage to the polarizing plate laminate (paragraph 32). Thus sufficiently low peel strength is a result effective variable for avoiding such damage. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide this limitation in the modified polarizing plate laminate of Choi’811 because one of ordinary skill in the art would have been motivated to provides a sufficiently low peel strength to avoid damaging the polarizing plate laminate as a matter of routine experimentation in view of the above noted teachings of Cho’170.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Choi’811 in view of Seo and Cho’170.
	Regarding claim 11, Choi’811 teaches a method for manufacturing a polarizing plate-carrier film laminate (Abstract; Figure 2), comprising supplying a protective film to a second surface of the polarizer (paragraphs 93-95); forming a protective layer by supplying an active energy ray curable composition to a first surface of the polarizer (paragraphs 33-34 and 90; Figure 2); forming a bonding agent layer by supplying a photocurable bonding agent composition between the polarizer and the protective film (paragraphs 94-95); pressurizing a laminate in which the polarizer, the bonding agent layer, and the protective film are sequentially laminated by disposing a pair of pressurization means on surfaces laminate including a surface of the protective film (paragraph 95); and curing the protective layer by irradiating the protective layer with an active energy ray (paragraph 90).
	Choi’811 differs from claim 11 in that:
i.	Choi’811 does not teach supplying a carrier film to the first surface of a polarizer.
ii.	Choi’811 does not teach supplying the active energy ray curable composition for the protective layer between the polarizer and a carrier film.
iii.	Choi’811 teaches the bonding agent may be subjected to UV irradiation after lamination (paragraph 95), but does not explicitly recite it is photocurable, and does not explicitly recite curing the bonding agent layer by irradiating the bonding agent layer with an active energy ray.
iv.	Choi’811 does not recite pressurizing the claimed laminate including the carrier film and protective laminate by disposing a pair of pressurization means on respective surfaces of the carrier film and the protective film.
v.	Choi’811 does not recite the pressurizing means includes a pair of rollers, or equivalents thereof.
	(i and ii)	In a related polarizer lamination process, Seo suggests providing a carrier film on a protective layer to serve as a support when applying the protective layer to a first surface of a polarizer in order to prevent a breakage problem (page 2, lines 12-36). The protective layer is provided between the polarizer and the carrier film. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide these limitations in Choi’811 because one of ordinary skill in the art would have been motivated to achieve the above noted advantages in accordance with the teachings of Seo.
	(iii)	In a related polarizer lamination process, Cho’170 suggests the claimed photocurable bonding agent and irradiating with UV radiation to cure the bonding agent (paragraphs 44-46) and effectively adhere the protective film. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide these limitations in Choi’811 because one of ordinary skill in the art would have been motivated to effectively adhere the protective film to the polarizer in a known manner, as evidenced by Cho’170.
	(iv and v)	It is clear from Seo and Cho’170 that the various layer of the polarizing plate laminate may be brought together and laminated between a pair of rollers to achieve the desired assembly of the layers. See Seo (Figure 2) and Cho’170 (Figure 1). Moreover, Cho’170 teaches such rollers allow stable running and effective removal of bubbles without damaging the polarizer (paragraph 50). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide these limitations in Choi’811 because one of ordinary skill in the art would have been motivated to suitably assemble the layers as suggested by Seo and/or Cho’170, and/or to achieve the above noted benefits in accordance with the teachings of Cho’170.
	Regarding claim 12, Choi’811 teaches this additional limitation (paragraph 89). It is noted that a claimed range which overlaps, lies within, or is near a prior art range establishes a prima facie case of obviousness for using values in the claimed range. See MPEP 2144.05.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.





Claims 11-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15-16 of copending Application No. 16/770,440 (the ‘440 Application). Although the claims at issue are not identical, they are not patentably distinct from each other because the corresponding claims of the ‘440 application clearly satisfy all of the limitations of current claims 11-12.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A TOLIN whose telephone number is (571)272-8633. The examiner can normally be reached 9:30 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip C. Tucker can be reached on (571) 272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL A TOLIN/Primary Examiner, Art Unit 1745